UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4805
TRAVELL BESTES MOORE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
              Henry Coke Morgan, Jr., District Judge.
                            (CR-02-51)

                      Submitted: April 4, 2003

                      Decided: April 21, 2003

          Before LUTTIG and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Laura M. Ever-
hart, Assistant United States Attorney, Norfolk, Virginia, for Appel-
lee.
2                      UNITED STATES v. MOORE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Travell Bestes Moore pled guilty to one count of possession with
intent to distribute cocaine base and one count of possession of a fire-
arm by a convicted felon. Moore challenges the district court’s denial
of his motion to suppress, contending that he was subject to a custo-
dial interrogation without Miranda warnings and asserting that his
statements and subsequent consent to search his home were both
involuntary.

   We review legal conclusions in a district court’s suppression deter-
mination de novo and review the underlying facts under the clearly
erroneous standard, giving due weight to inferences drawn from those
facts by resident law enforcement officers. United States v. Sprinkle,
106 F.3d 613, 616-17 (4th Cir. 1997). Upon our review, we find that
Moore was properly questioned by officers pursuant to a valid investi-
gative stop under Terry v. Ohio, 392 U.S. 1, 30 (1968), for which
Miranda warnings are not required. See Berkemer v. McCarty, 468
U.S. 420, 439-40 (1984). We further conclude, based on the totality
of the circumstances, that Moore’s statements to officers and his con-
sent to search his home for the firearm were both voluntarily given.
See United States v. Rusher, 966 F.2d 868, 877 (4th Cir. 1992).

  Accordingly, we find the district court properly denied Moore’s
motion to suppress and affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED